DISMISS; Opinion Filed November 5, 2015.




                                               In The
                                    (!tourt of App.ealn
                         1J1ift}J ilintrict of ID.exan at ilaUan
                                       No. 05-15-00582-CV

                              MARQUE CALDWELL, Appellant
                                                 V.
                               KATHLEEN MORROW, Appellee

                           On Appeal from the County Court at Law
                                   Rockwall County, Texas
                               Trial Court Cause No. CI15-014

                              MEMORANDUM OPINION
                           Before Justices Bridges, Francis, and Myers
                                    Opinion by Justice Myers
       Appellant's brief in this case is overdue. By postcard dated August 31,2015, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice.             The

postcard was returned and marked "Return To Sender", "Not Deliverable As Addressed", and

"Unable To Forward." To date, appellant has not filed his brief, an extension motion, or

otherwise corresponded with the Court regarding the status of his brief or his current mailing

address.


                                                                                      RECEIVED IN
                                                                                  COURT OF APPEALS, 5th DIST,

                                                                                       (IFG !'~   1   ?U15
                                                                                         Ltv·
                                                                                   CLERK. 5tn     u10; a\ I;_,!
      Accordingly, we dismiss this appeal. See   TEX.   R. APP. P. 38.8(a)(l); 42.3(b)(c).




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE



150582F.P05




                                             -2-
                                Qrourt of Appeals
                       lFiftlJ IH.strict of wexa.s at llalla.s
                                      JUDGMENT

MARQUE CALDWELL, Appellant                         On Appeal from the County Court at Law,
                                                   Rockwall County, Texas
No. 05-15-00582-CV        V.                       Trial Court Cause No. CIIS-0 14.
                                                   Opinion delivered by Justice Myers. Justices
KATHLEEN MORROW, Appellee                          Bridges and Francis participating.

       In accordance with this Court's opinion ofthis date, the appeal is DISMISSED.

       It is ORDERED that appellee Kathleen Morrow recover her costs, if any, of this appeal
from appellant Marque Caldwell.


Judgment entered this 5th day ofNovember, 2015.




                                             -3-
Qlourt of App.ealn                                                                                                                                              "'
IIHftq fiHntrtd of ID.exan at Dallan
George L. Allen Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202




                                                        CASE: 05-15-00582-CV
                                                        MARQUE CALDWELL
                                                                                                                                 .;:. ;c   .i   ~(   JS
                                                        3906 MEDITERRANEAN                                                                                :i'
                                                                                                                                                          \
                                                        ROCKWALL, TX 75087                                                                                ,f~
                                                                                                                                                          ':i


                                        7   '! j;\~"5 @;')j~t       'J ljttljuiJII"III'IJIJII1JI"'IIJ'IIIllllllllJ' II   11
                                                                                                                              J,1,1111111/
                                       75087$5335 R007